GARDEN, JUDGE:
On February 4, 1981, at about 7:50 a.m., the claimant was proceeding in an easterly direction on Interstate 64 from his home in Hurricane to his place of employment at Nitro High School. He was operating his 1980 Chevette in the outside lane, and there was another eastbound car about two lengths in front of him in the inside lane. Claimant indicated that he was travelling at a speed between 55 and 60 miles per hour. Suddenly, the car in the inside lane in front of the claimant struck a rather large loose piece of concrete in the highway, dislodging it. This large piece of concrete, which claimant estimated to be the size of a football or basketball, then rolled into claimant’s lane of travel, and the claimant was unable to avoid striking it.
As a result, the claimant’s car sustained rather severe damage to its front end, including the front bumper, radiator, and radiator fan. Temporary repairs were effected at Dunlap’s Radiator Exxon in Nitro at an expense of $44.92. Thereafter, *52complete repairs were effected at Landers Chevrolet at an expense of $320.89. Claimant is thus seeking a total award of $365.81.
No evidence was introduced at the hearing to establish that the respondent was aware of, or had any knowledge of, the existence of this loose concrete on the subject section of 1-64. This Court has consistently held that the State is not an insurer of the safety of motorists using its highways; thus, as there was no showing of negligence on the part of the respondent, the Court denies the claim.
Claim disallowed.